                           Case 20-50534-KBO               Doc 8       Filed 03/18/20         Page 1 of 2




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE


             In re:                                                        Chapter 11

             ZOHAR III, CORP., et al.,1                                    Case No. 18-10512 (KBO)

                            Debtors.                                       Jointly Administered


             ZOHAR CDO 2003-1, LIMITED; ZOHAR II
             2005-1, LIMITED; and ZOHAR III,
             LIMITED,                                                      Adv. Pro. No. 20-50534

                            Plaintiffs,                                    Ref. Docket Nos. 1, 2 & 7

                            v.

             PATRIARCH PARTNERS, LLC;
             PATRIARCH PARTNERS VIII, LLC;
             PATRIARCH PARTNERS XIV, LLC;
             PATRIARCH PARTNERS XV, LLC;
             PHOENIX VIII, LLC; OCTALUNA LLC;
             OCTALUNA II LLC; OCTALUNA III LLC;
             ARK II CLO 2001-1, LLC; ARK
             INVESTMENT PARTNERS II, LP; ARK
             ANGELS VII, LLC; PATRIARCH
             PARTNERS MANAGEMENT GROUP, LLC;
             PATRIARCH PARTNERS AGENCY
             SERVICES, LLC; and LYNN TILTON,

                            Defendants.


              CERTIFICATION OF COUNSEL REGARDING MOTION OF THE DEBTORS FOR
                          ENTRY OF AN ORDER AUTHORIZING FILING
                                THE COMPLAINT UNDER SEAL




         1
           The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
         III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261), Zohar
         II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square, c/o FTI
         Consulting, Inc., New York, NY 10036.
26139779.2
                           Case 20-50534-KBO             Doc 8       Filed 03/18/20       Page 2 of 2




                  On March 9, 2020, the Debtors filed the Complaint [Docket No. 1/2] (the “Complaint”)

         and a related motion to seal [Docket No. 7] (the “Motion to Seal”).2 Pursuant to rule 9018-

         1(d)(iv)(f) of the Local Rules of Practice and Procedure of the United States Bankruptcy Court for

         the District of Delaware, the undersigned counsel to the Debtors hereby certifies that the entire

         Complaint should filed be under seal, for the reasons set forth in the Motion to Seal.

                  WHEREFORE, the Debtors respectfully request that the Court enter the Proposed Order

         authorizing the Debtors to file the entire Complaint under seal.



             Dated: March 18, 2020                    YOUNG CONAWAY STARGATT & TAYLOR, LLP
                    Wilmington, Delaware
                                                      /s/ Ryan M. Bartley
                                                      James L. Patton, Jr. (No. 2202)
                                                      Robert S. Brady (No. 2847)
                                                      Michael R. Nestor (No. 3526)
                                                      Joseph M. Barry (No. 4221)
                                                      Ryan M. Bartley (No. 4985)
                                                      Shane M. Reil (No. 6195)
                                                      Rodney Square
                                                      1000 North King Street
                                                      Wilmington, Delaware 19801
                                                      Telephone: (302) 571-6600
                                                      Facsimile: (302) 571-1253
                                                      Email: jpatton@ycst.com
                                                              rbrady@ycst.com
                                                              mnestor@ycst.com
                                                              jbarry@ycst.com
                                                              rbartley@ycst.com
                                                              sreil@ycst.com

                                                      Counsel to the Debtors and Debtors in Possession




         2
           Capitalized terms used but not otherwise defined herein shall have the meanings given to such terms in the Motion
         to Seal.
26139779.2

                                                                 2
